Exhibit 10.29
AQUA AMERICA, INC.
2009 OMNIBUS EQUITY COMPENSATION PLAN
STOCK OPTION AND DIVIDEND EQUIVALENT GRANT
Date of Grant:                     
This Stock Option and Dividend Equivalent Grant Agreement evidences the grant
made by Aqua America, Inc., a Pennsylvania corporation (the “Corporation”), to
«Name», an officer of the Corporation or one of its subsidiaries (the
“Grantee”), under the terms and provisions of the Aqua America, Inc. 2009
Omnibus Equity Compensation Plan (the “Plan”).
WHEREAS, on May 8, 2009 the Executive Committee of the Board of Directors of the
Corporation (the “Board”) adopted the Plan, subject to the approval of the
shareholders of the Corporation;
WHEREAS, the Plan was approved and ratified at the Corporation’s 2009 Annual
Meeting of the Shareholders by the vote of the holders of a majority of the
Corporation’s common stock (the “Common Stock”) entitled to vote thereon;
WHEREAS, pursuant to the Plan, the Board has empowered its Executive
Compensation Committee (the “Committee”) to grant options to purchase Common
Stock and to grant dividend equivalents based upon the dividends earned on
Common Stock (collectively, the “Grants”) to eligible persons in accordance with
the terms and provisions of the Plan; and
WHEREAS, the Committee has determined that the Grantee is an eligible person as
contemplated by the Plan and has determined that it would be in the best
interests of the Corporation to grant to the Grantee as of the date of grant
specified above (the “Date of Grant”) options to purchase Common Stock and
dividend equivalents;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1. Grant of Option.
a. Number of Shares, Option Price and Exercise Schedule. Subject to the terms
and conditions hereinafter set forth, the Corporation, with the approval and at
the direction of the Committee, hereby grants to the Grantee an option to
purchase an aggregate of «Proposed  _____  of _ Options _» shares of Common
Stock at a price of $_____  per share. This option shall become exercisable in
three (3) annual installments, the Grantee having the right hereunder to
purchase from the Corporation, on and after the following dates, the following
numbers of shares of Common Stock:

     
                    :
  «Year_1» shares,
                    :
  an additional «Year_2» shares,
                    :
  an additional «Year_3» shares;

The right of the Grantee to purchase shares of Common Stock subject to any
accrued installment may be exercised in whole or in part from time to time,
subject to the restrictions set forth herein. The Committee may, in its sole
discretion, accelerate the time at which the option may be exercised in whole or
in part. Notwithstanding any determinations by the Committee regarding the
exercise period of the option or the exercise schedule set forth above, all
outstanding options shall become immediately exercisable upon a Change in
Control of the Corporation (as defined in the Plan).
b. Termination of Option. This option and all rights hereunder, to the extent
such rights shall not have been exercised, shall terminate and become null and
void after the expiration of ten (10) years from the Date of Grant (the “option
term”).
Upon the termination of the Grantee’s regular full-time employment for any
reason (except as a result of Retirement, Disability or death as described
below), this option, whether exercisable or unexercisable, shall terminate.
Notwithstanding the fact that, in all cases, the Grantee’s employment shall be
deemed to have terminated upon the sale of a subsidiary of the Corporation that
employs the Grantee, the Committee, in its sole discretion, may extend the
period during which the option may be exercised after such sale to the earliest
of (i) a date which is not more than three years from the date of the sale of
the subsidiary, (ii) the date of the Grantee’s termination of employment as a
regular full time employee with the subsidiary (or successor employer) following
such sale for reasons other than Retirement, Disability or death, (iii) the date
which is one year from the date of the Grantee’s termination of employment with
the subsidiary on account of the Grantee’s Disability, or three months from the
date of such termination if on account of Retirement or (iv) the expiration of
the original term of the option as established in the first paragraph of this
Section. The Committee, in its sole discretion, may similarly extend the period
of exercise of the option if the Grantee’s employment with the Corporation or
subsidiary is terminated in connection with the sale of a subsidiary of the
Corporation.
Upon termination of the Grantee’s employment as a result of Retirement,
Disability or death, this option may be exercised over a period that does not
exceed: (i) 12 months from the date of such termination of employment in the
case of death, and (ii) 38 months from the date of such termination in the case
Retirement or Disability; but in no event shall the exercise period extend
beyond the expiration of the option term and the exercise period for any option
shall not be accelerated as a result of Retirement. Stock options become
immediately exercisable as of the termination of the Grantee’s employment as a
result of Disability or death.
For purposes of this option, “Disability” means the Grantee becomes disabled
within the meaning of Section 22(e)(3) of the Internal Revenue Code, as amended
(the “Code”) or within the meaning of the Corporation’s long-term disability
plan applicable to the Grantee.

 

2



--------------------------------------------------------------------------------



 



For purposes of this option, “Retirement” means Early Retirement or Normal
Retirement. Early Retirement means a Grantee’s termination of employment that
occurs on or after (i) the date that the Grantee becomes eligible for early
retirement pursuant to the terms of the Retirement Income Plan for Aqua America,
Inc. and Subsidiaries (the “Pension Plan”), or (ii) if the Grantee is not an
active participant in the Pension Plan, the date that the Grantee is first
eligible for Social Security retirement benefits and has completed at least
10 years of service for vesting purposes under the Pension Plan. Normal
Retirement means a Grantee’s termination of employment on or after the date the
Grantee first satisfies the conditions for normal retirement benefits under the
Pension Plan, whether or not the Grantee is covered by the Pension Plan.
Subject to the foregoing, in the event of the Grantee’s death, the option may be
exercised by the Grantee’s legal representative but only to the extent
exercisable as of the date of death. The Grantee’s transfer of employment among
the Corporation, its parent or any subsidiary shall not be deemed to be a
termination of employment.
c. Forfeiture of Option. Notwithstanding any other provisions set forth herein
or in the Plan, if the Grantee shall (i) commit any act of malfeasance or
wrongdoing affecting the Corporation, any parent or subsidiary, (ii) breach the
terms of any covenant not to compete, or any employment contract, with the
Corporation, any parent or subsidiary, or (iii) engage in conduct that would
warrant the Grantee’s discharge for cause (excluding general dissatisfaction
with the performance of the Grantee’s duties, but including any act of
disloyalty or any conduct clearly tending to bring discredit upon the
Corporation, any parent or subsidiary) this option, or the unexercised portion
thereof, shall immediately terminate and be void.
d. Non-Compete Agreement. The Grantee hereby agrees that all unexercised stock
options following a Grantee’s termination of full-time employment by reason of
Retirement shall be forfeited if, during the 38 month period following the
Grantee’s termination of regular full-time employment, the Grantee violates the
terms of Section 3.
e. Exercise Procedures. The Grantee may exercise this option with respect to all
or any part of the whole number of shares then subject to exercise. Such
exercise shall be effected as follows: Grantee shall deliver to the Corporation
written notice of intent to exercise. Such notice shall specify the number of
shares as to which this option is to be exercised and the date of exercise
thereof, which date shall be at least five (5) days after the delivery of such
notice unless an earlier time shall have been mutually agreed upon. Such notice
may instruct the Corporation to deliver shares of Common Stock due upon the
exercise of the option to any registered broker or dealer in lieu of delivery to
the Grantee. Such instructions must designate the account into which the shares
are to be deposited. The Grantee may tender this notice of exercise, which has
been properly executed by the Grantee, and the aforementioned delivery
instructions to any broker or dealer. Full payment by the Grantee of the option
price for the shares purchased shall be made on or before the date of issuance
of the shares being purchased in cash, or, with the prior written consent of the
Committee, in whole or in part through the surrender of shares of Common Stock
(including without limitation shares of Common Stock acquired pursuant to the
option then being exercised) at their fair market value as determined pursuant
to the terms of the Plan. On the exercise date specified in the Grantee’s notice
or as soon thereafter as is practicable, the Corporation shall, without transfer
or issue tax or other incidental expense to the Grantee, cause to be delivered
to the Grantee a certificate or certificates for such shares out of theretofore
unissued shares or reacquired shares, as the Corporation may elect, upon payment
for the shares. The Corporation shall, without transfer or issue tax or other
incidental expense to the Grantee, cause to be delivered to the Grantee separate
certificates for those shares which will be treated as being issued pursuant to
the exercise of an incentive stock option and for those shares, if any, which
under Section 2 of the Agreement will be treated as being issued pursuant to the
exercise of an option which is not an incentive stock option. The Corporation
shall identify in its stock transfer records which shares are being issued
pursuant to the exercise of an incentive stock option and which shares are being
issued pursuant to the exercise of an option which is not an incentive stock
option.

 

3



--------------------------------------------------------------------------------



 



2. Dividend Equivalents.
a. Number of Dividend Equivalents. Subject to the terms and conditions
hereinafter set forth, the Corporation, with the approval and at the direction
of the Committee, hereby grants to the Grantee «Proposed  _____  of _ Div _
Equiv» dividend equivalents. The amount of dividend equivalents (the “Dividend
Equivalent Amount”) subject to this Grant shall be equal to the number of
dividend equivalents specified in this Section 2.a. multiplied by the per-share
cash dividend, or the per-share fair market value (as determined by the
Committee) of any dividend in other than cash, paid by the Corporation with
respect to each record date for the payment of a dividend during the period
described in Section 2.b.
b. Amount of Dividend Equivalent Credited. The Corporation shall credit to an
account for each Grantee maintained by the Corporation in its books and records
on each record date that portion of the Dividend Equivalent Amount for each
Grantee attributable to each record date, from the date of Grant until the
earlier of the date of
(i) the end of the applicable accumulation period designated by the Committee at
the time of Grant (the “Accumulation Period”),
(ii) the date of the Grantee’s termination of regular full-time employment for
any reason other than Disability or Retirement as defined in Section 1.b. above,
or death of the Grantee, or as otherwise determined by the Committee, in its
sole discretion, at the time of a Grantee’s termination of employment, or
(iii) the end of a period of four years from the date of grant.
The Corporation shall maintain in its books and records separate accounts which
identify each Grantee’s Dividend Equivalent Amount, reduced by all amounts paid
pursuant to subsection (c) below. No interest shall be credited to any such
account. The Date of Grant for the dividend equivalents granted hereunder is
                     and the Accumulation Period for the Grant is
                     (_____) years from the Date of Grant.

 

4



--------------------------------------------------------------------------------



 



c. Payment of Credited Dividend Equivalents. Any Dividend Equivalent Amounts
accrued in an account between the date of the Grant to March 1 of the following
year shall be distributed to the Grantee between March 1 and March 15 of the
year following the Date of Grant, and any Dividend Equivalent Amounts accrued in
an account from March 2 of the year following the Date of Grant (or any
anniversary thereof) through March 1 of the following year shall be distributed
to the Grantee between March 1 and March 15 of such following year, subject to
subject to subsection (d) below. Notwithstanding the foregoing, upon a Change in
Control of the Corporation, as defined in the Plan, any Dividend Equivalent
Amount or portion thereof, which has not, prior to such date, been paid to the
Grantee or forfeited shall be paid within 60 days to the Grantee; provided,
however, that if any Dividend Equivalent Amount is subject to section 409A of
the Code and the Change in Control is not a “change in control event” for
purposes of section 409A of the Code, payment will be made between March 1 and
March 15 of the applicable year described above, if required to comply with
section 409A of the Code.
d. Forfeiture of Dividend Equivalents. Except as otherwise determined by the
Committee, payment of Dividend Equivalent Amounts for any accrual period ending
on March 1 as described in subsection (c) shall be forfeited by the Grantee if
the Grantee is not employed in regular full-time employment by the Corporation
or a subsidiary on March 1 of such accrual period; provided, however, that a
Grantee shall not forfeit any payments if the Grantee terminates employment by
reason of (i) death, (ii) total disability (as defined in section 22(e)(3) of
the Code), or (iii) Normal Retirement or Early Retirement as defined in
Section 1.b. above, subject to subsection (e) below.
e. Non-Compete Agreement. All unpaid Dividend Equivalent Amounts following a
Grantee’s termination of full-time employment by reason of Retirement shall be
forfeited if, during applicable Accumulation Period, the Grantee violates the
terms of Section 3.
f. Form of Payment. Dividend Equivalent Amounts shall be paid solely in cash.
3. Restrictive Covenant.
(i) For the period of 38 months following the Grantee’s Retirement, as described
in Section 1.b., the Grantee agrees that he/she will not, unless acting pursuant
with the prior written consent of the Board, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with or use or permit his/her name to be used in connection with, any
business or enterprise engaged in a geographic area within 25 miles of any
location from which the Corporation or any of its subsidiaries is operating on
the Grantee’s date of termination (the “Geographic Area”), in any business that
is competitive to a business from which the Corporation and any of its
subsidiaries, taken as a whole from all geographic area, derived at least ten
percent of its respective annual gross revenues for the twelve (12) months
preceding the Grantee’s date of termination. It is recognized by the Grantee
that the business of the Corporation and its subsidiaries and the Grantee’s
connection therewith is or will be involved in activity throughout the
Geographic Area, and that more limited

 

5



--------------------------------------------------------------------------------



 



geographical limitations on this non-competition covenant are therefore not
appropriate. The foregoing restriction shall not be construed to prohibit the
ownership by the Grantee of less than one percent of any class of securities of
any corporation which is engaged in any of the foregoing businesses having a
class of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
the Grantee nor any group of persons including the Grantee in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business, other than exercising his/her rights as a shareholder, or seeks to do
any of the foregoing.
(ii) The Grantee acknowledges that the restrictions contained in paragraph
(i) above are reasonable and necessary to protect the legitimate interests of
the Corporation and its subsidiaries and affiliates, and that any violation of
those provisions will result in irreparable injury to the Corporation. The
Grantee represents that his/her experience and capabilities are such that the
restrictions contained in paragraph (i) will not prevent the Grantee from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as is the case as of the date hereof. The Grantee agrees that
the Corporation shall be entitled to preliminary and permanent injunctive
relief, without the necessity of proving actual damages, which right shall be
cumulative and in addition to any other rights or remedies to which the
Corporation may be entitled. In the event that any of the provisions of
paragraph (i) should ever be adjudicated to exceed the time, geographic,
service, or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, service, or other limitations permitted by applicable
law.
4. Adjustment of and Changes in Common Stock of the Corporation.
In the event of a reorganization, recapitalization, change of shares, stock
split, spin-off, stock dividend, reclassification, subdivision or combination of
shares, merger, consolidation, rights offering, or any other change in the
corporate structure or shares of the Corporation, the Committee will make such
adjustment as it deems appropriate in the number and kind of shares subject to
the Grants, the option price or other terms and conditions applicable to
dividend equivalents.
5. No Rights of Shareholders.
Neither the Grantee nor any personal representative shall be, or have any of the
rights and privileges of, a shareholder of the Corporation with respect to any
shares related to the Grants or purchasable upon the exercise of this option, in
whole or in part, prior to the date of exercise of the option.

 

6



--------------------------------------------------------------------------------



 



6. Non-Transferability of Grants.
Except as otherwise provided in this Section, during the Grantee’s lifetime,
only the Grantee or any guardian or legal representative of the Grantee, may
exercise rights under the Grants and the Grants shall not be assigned or
transferred by the Grantee (other than an assignment pursuant to a qualified
domestic order as defined under the Code or Title I of ERISA or the rules
thereunder or transfer by will or by the laws of descent or distribution in the
event of the death of the Grantee). Upon a transfer of an option granted
hereunder by will or by the laws of descent or distribution, or a family
transfer (as hereinafter provided), the person to whom the option is transferred
shall have the right to exercise the option in accordance with the Plan and this
Grant.
The Grantee may transfer all or a portion of a nonqualified stock option granted
hereunder to family members, one or more trusts for the benefit of family
members, or one or more other entities of which family members control the
management of assets or own more than 50% of the voting interests, consistent
with applicable securities laws, provided that the Grantee receives no
consideration for the transfer of the option and the transferred option shall
continue to be subject to the same terms and conditions as were applicable to
the option immediately before the transfer.
In the event of any attempt by the Grantee (or assignee) to alienate, assign,
pledge, hypothecate or otherwise dispose of a Grant or of any right hereunder,
except as provided for herein, or in the event of the levy of any attachment,
execution or similar process upon the rights or interest hereby conferred, the
Corporation may terminate the Grant by notice to the Grantee and it shall
thereupon become null and void.
7. Employment Not Affected.
Neither the making of the Grants nor the exercise of the option or the payment
of the Dividend Equivalent Amount shall be construed as granting to the Grantee
any right with respect to continuance of employment by the Corporation or any of
its subsidiaries. Except as may otherwise be limited by a written agreement
between the Corporation or any subsidiary and the Grantee, the right of the
Corporation or any parent or subsidiary to terminate at will the Grantee’s
employment with it at any time (whether by dismissal, discharge, or otherwise)
is specifically reserved and acknowledged by the Grantee.
8. Withholding of Tax.
Whenever shares of Common Stock are to be delivered upon exercise of the option,
the Corporation shall be entitled to require as a condition of such delivery
that the Grantee remit to the Grantee’s employer or, in appropriate cases, agree
to remit to such employer when due, an amount sufficient to satisfy all federal,
state and local withholding tax requirements relating thereto.

 

7



--------------------------------------------------------------------------------



 



9. Amendment of Grants.
The Grants may be amended by the Committee at any time (i) if it determines, in
its sole discretion, that amendment is necessary or advisable in the light of
any addition to or change in the Internal Revenue Code or regulations issued
thereunder, or any federal or state securities law or other law or regulation,
which change occurs after the grant of the option and dividend equivalents and
by its terms retroactively applies to the option or dividend equivalent; and
(ii) with the consent of the Grantee. Any such amendment shall be in writing and
signed by the Corporation and the Grantee.
10. Notice.
Any notice to the Corporation provided for in this instrument shall be addressed
to it in care of its Secretary, and any notice to the Grantee shall be addressed
to the Grantee at the current address shown on the payroll of the Corporation or
any subsidiary. Except as otherwise provided herein, any notice shall be deemed
to be duly given if and when properly addressed and posted by registered or
certified mail, postage prepaid.
11. Incorporation of Plan by Reference.
The Grants are made pursuant to the terms of the Plan, as approved by a majority
of the Corporation’s shareholders on May 8, 2009 and as the Plan may be amended
from time to time, and shall in all respects be interpreted in accordance
therewith. The Committee shall interpret and construe the Grants, and its
decision shall be conclusive and binding upon any questions arising hereunder.
By executing this Grant Agreement and by accepting the option granted hereunder,
the Grantee acknowledges and accepts the terms of the Plan and the Committee’s
authority and discretion as specified in the Plan.
12. Governing Law.
The validity, construction, interpretation and effect of this instrument shall
exclusively be governed by and determined in accordance with the law of the
Commonwealth of Pennsylvania.
13. Section 409A.
This Agreement is intended to comply with section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by section 409A of the
Code, to the extent applicable.

              GRANTEE   AQUA AMERICA, INC.
 
           
By:
      By:    
 
           
 
  Grantee        

 

8